DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 4/12/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (Targ Oncol, 2017) in view of Niederst et al. (JAMA Oncology 2016).
	Lamb et al. provides a review of osimertinib in treatment of T790-positive advanced non-small cell lung cancer.
	Lamb et al. teaches, “Osimertinib (Tagrisso™) is an oral, CNS-active third-generation epidermal growth factor receptor (EGFR) tyrosine kinase inhibitor (TKI) that targets EGFR TKI-sensitizing mutations and crucially, the T790M mutation that often underlies acquired resistance to EGFR TKI therapy” (Abstract). Lamb et al. also prolonged progression-free survival (PFS; primary end point) compared with platinum-pemetrexed therapy at the time of the primary analysis” (Id.).
	Note: Tagrisso tablets comprise osimertinib mesylate salt (claim 25).
	Treatment guidelines “recommend osimertinib as a second-line and beyond treatment option in patients with EGFR T790M-positive metastatic NSCLC that has progressed following therapy with an approved first- or second-generation EGFR TKI” (p. 561, left column, 2nd paragraph).
	“Osimertinib is available as 40 mg or 80 mg film-coated tablets.  The recommended dosage of osimertinib is 80 mg taken orally once a day with or without food” (p. 561, left column, 1st paragaraph), as per claim 24.
	Lamb et al. teaches a study comparing osimertinib oral treatment with platinum “intravenous pemetrixed (500 mg/m2 of body surface) plus either carboplatin (target area under the curve 5) or cisplatin (75 mg/m2) every three weeks” (p. 558 at 4.2 Phase III AUR3 Trial), wherein “[o]simertinib significantly prolonged median duration of PFS relative to platinum-pemetrixed based on investigator assessments (Table 1), with 70% reduction in the risk of disease pregression or death” (Id.).
	Improvements in progression-free survival favored osimertinib “in all predefined subgroups, including those based on race (Asian vs. non-Asian), presence of CNS metastases, mutation co-occurring with EGFR T790 at baseline (ex19del vs. L858R)” (p. 558, right column, last paragraph).



	Niederst et al. discusses responses to osimertinib after disease progression in patients that had been receiving rociletinib.
	Niederst et al. teaches, “The best responses to osimertinib in the AURA trial included 3 patients with PR, 4 with SD, and 2 with PD; the median PFS was 208 days (95% CI, 41-208 days)” (p. 541, right column, 3rd paragraph), where SD stands for Stable Disease.  Niedest et al. further teaches, “Among 6 patients who transitioned directly from rociletinib to osimertinib . . . all derived clinical benefit from osimertinib with either prolonged SD or PR” (Id.).

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer osimertinib to patients wherein the disease has not progressed following definitive platinum-based chemoradiation therapy since osimertinib has been shown to be promote progression free survival, as taught by Lamb et al., and benefit patients with stable disease post-therapy, as taught by Niedest et al.  The artisan would have been motivated to provide the patients with a proven treatment to prolong their survival where their disease has not progressed.
	That being said it would have been obvious to administer to patients where the EGFR mutation-positive NSCLC is considered curable by chemoradiation therapy, wherein the chemoradiation therapy comprises concurrent or sequential chemoradiation therapy, platinum-based doublet chemotherapy, including cisplatin or carboplatin, non-
	Since the prior art teaches treating EGFR mutation-positive NSCLC patents generally, those having exon 19 deletions or L858R substitution mutations, would have been implicit. 

Response to Arguments
	Applicant argues that the claims are not obvious over the prior art does not teach the claimed patient population.  According to applicant, the patient population of the prior art “have incurable disease and osimertinib is being used as an end of life treatment to deal disease progression”, whereas the patient population of the instant claimed method “have early-stage disease that has been either cured or controlled by prior treatment” (p. 4-5).
	However, the instant specification clearly indicates that the disease progression for the claimed patient population is “Stage III”, not early-stage, “unresectable” (see p. 1, Field Of The Invention, lines 5-9), which means the cancer has spread beyond the lung (i.e. locally advanced, as per claim 13) and cannot be surgically removed  (see also instant specification at p. 4, lines 15-32).
	There is nothing in the claims or the instant specification to suggest the patient population has been cured of their disease. 
	Lamb et al. is relevant here insofar as it teaches, “Osimertinib is approved . . . in the EU for treatment of adult patients with locally advanced or metastatic EGFR T790M-positive NSCLC” [emphasis added](p. 560, right column, last paragraph). 
rd paragraph).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612